DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 3, 5, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “glycol esters” are a type of “esters”.  
In claim 5, “glycerin” and “glycerol” are the same structural compounds.  
In claims 13 and 17, it is unclear if the claims recite the use of all five different solvents. If all solvents are being used, then the total weight percentage of the solvents is greater than 100.
In claims 15-17, it is unclear if the weight percentage is based on the total weight of the coating.
In claim 16, it is unclear if the claims recite the use of all three different plasticizers.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-9, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akhtar et al. (US 2014/0018280).
Akhtar et al. disclose a process for protecting a surface of a substrate, comprising A) applying a formulation to the surface, wherein the formulation comprises the following ingredients in a solvent comprising at least one alcohol: i) cellulose acetate butyrate ester at 40 to 80% dry weight of the total dry weight of the formulation; ii) at least one acrylic polymer (reads on a plasticizer or a thickener) at 15 to 60% dry weight of the total dry weight of the formulation; and iii) sucrose acetate isobutyrate at 2 to 10% dry weight of the total dry weight of the formulation; and further comprising a flow improver (reads on release agent) (claims 1 and 19).
The limitations of claim 2 can be found in Akhtar et al. at claim 1, where it discloses the cellulose acetate butyrate ester.
The limitations of claim 3 can be found in Akhtar et al. at claim 12, where it discloses the glycol ether.
The limitations of claim 4 can be found in Akhtar et al. at [0043], where it discloses the 3 to 5 minutes.
The limitations of claims 5 and 12 can be found in Akhtar et al. at claim 1, where it discloses the sucrose acetate isobutyrate.
The limitations of claims 6 and 14 can be found in Akhtar et al. at claim 21, where it discloses the polyether modified polydimethylsiloxane.
The limitations of claim 7 can be found in Akhtar et al. at [0065], where it discloses the hydroxypropyl methylcellulose (reads on polysaccharide).
The limitations of claim 8 can be found in Akhtar et al. at claim 1, where it discloses the substrate of an automobile (reads on metal).
The limitations of claim 9 can be found in Akhtar et al. at claim 2, where it discloses the 3 to 6%.
The limitations of claim 13 can be found in Akhtar et al. at claim 14, where it discloses the ethyl alcohol (based on the assumption of one solvent).
The limitations of claims 15 and 16 can be found in Akhtar et al. at Table II, where it discloses the 11.96 wt% of sucrose acetate butyrate.
The limitations of claim 18 can be found in Akhtar et al. at claim 19, where it discloses the 0.1 to 1 wt%.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Akhtar et al. (US 2014/0018280) in view of Krishnaswamy (US 2014/0030536).
The disclosure of Akhtar et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Akhtar et al. is silent on the specific plasticizer.
Krishnaswamy discloses a biobased, fully biodegradable film composition comprising one or more plasticizers such as diisononyl phthalate and dioctyl adipate (abstract, [0083]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific plasticizer in the composition.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Allowable Subject Matter

9.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed solvent(s) in the specific amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762